DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-13 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edie et al. (U.S. 2019/0375555).  Edie et al. teaches a closure 10 for sealing contents within an interior of a container 108 (paragraph [0036]), the closure comprising a closure portion having a closed end 12, a sidewall 14 extending from the closed end, and an open end defined by a sidewall perimeter (perimeter of 14), wherein an axis extends through a central portion of the closed end normal thereto (vertical axis as oriented in figure 3B), the closure portion configured for threadably engaging with a finish portion 102 of the container 108 (via threads 30), a tamper evidence band 18 for engaging with the finish portion 102, and an anchor 32 coupling the tamper evidence band 18 to the sidewall 14 (figure 2A), the .

Regarding claim 2, the sidewall 14 includes a multiplicity of circumferentially spaced thin connections 22, 24 coupling the tamper evidence band 18 to the closure portion 12, 14 and configured to separate from one of the closure portion or tamper evidence band in response to loosening of the closure portion from the finish portion (paragraph [0031]).

Regarding claim 3, the tamper evidence band 18 is configured to remain engaged with the finish portion subsequent to the closure portion being removed from the finish portion (figure 4).

Regarding claim 4, the anchor 32 is configured such that only the thin connections separate from one of the closure portion or the tamper evidence band during loosening of the closure portion (paragraph [0031]).

Regarding claim 5, the anchor 32 is formed during injection-molding (paragraph [0043]) by allowing material comprising the closure to remain disposed between a pair of adjacent thin connections 22, 24.



Regarding claim 8, the closure portion 12, 14 is pivotable with respect to the tamper evidence band 18 about a single pivot point positioned between the first and second edges of the anchor (figures 2A and 4).

Regarding claim 10, Edie et al. teaches a method for a closure to seal contents within an interior of a container, the method comprising forming a closure 10 including configuring a closure portion 12, 14 having a closed end 12, a sidewall 14 extending from the closed end, an open end defined by a sidewall perimeter (perimeter of 14), and a tamper evidence band 18 for engaging with a finish portion 102 of the container 108 (via threads 30), wherein an axis extends through a central portion of the closed end normal thereto (vertically extending axis as oriented in figure 3B), and wherein the closure portion 12, 14 is threadably engaged via threads 30 with the finish portion 102 of the container 108, forming a plurality of spaces (between elements 22, 24 and 32) in a circumferential direction between the closure portion and the tamper evidence band to define a multiplicity of thin connections 22, 24 and an anchor 32, wherein the thin connections 22, 24 are configured to separate from one of the closure portion or tamper evidence band in response to loosening of the closure portion from the finish portion (paragraph [0031]), and wherein the anchor is formed by not forming a plurality of spaces in a predefined area in the circumferential direction between the closure portion and the tamper evidence band (there are no spaces in element 32).



Regarding claim 12, forming includes configuring the closure portion 12, 14 to be pivotable with respect to the tamper evidence band about a single pivot point (figures 2A and 4).

Regarding claim 13, forming includes forming the anchor 32 as a single piece of material in continuous communication with the tamper evidence band and the sidewall (figure 2A).

Regarding claim 19, Edie et al. teaches a closure 10 for sealing contents within an interior of a container 108 (paragraph [0036]), the closure 10 comprising a closure portion 12, 14 having a closed end 12, a sidewall 14 extending from the closed end, and an open end defined by a sidewall perimeter (perimeter of 14), wherein an axis extends through a central portion of the closed end normal thereto (vertically extending axis as oriented in figure 3B), the closure portion 12, 14 configured for threadably engaging with a finish portion 102 of the container 108 (via threads 30), a tamper evidence band 18 for engaging with the finish portion 102 (figure 3B), a multiplicity of circumferentially spaced thin connections 22, 24 coupling the tamper evidence band 18 to the closure portion 14 (paragraph [0030]), a single anchor 32 coupling the tamper evidence band 18 to the sidewall 14, the anchor 32 defining a first edge (at lead line 32 in figure 2A) and a second edge (opposite the edge at lead line 32 in figure 2A) spaced circumferentially from the first edge (figure 2A), and a plurality of apertures (formed between elements 22, 24 and32) formed in the circumferential direction between the closure portion and the tamper evidence band 18 to separate the anchor 32 and each of the thin connections 22, 24, the 

Regarding claim 20, the first and second edges of the anchor 32 extend parallel to the axis (vertically when closure is in position shown in figure 3B).

Regarding claim 21, each aperture is identical to each other aperture (the spaces between elements 22 and 24 and 32 are uniformly sized and shaped).

Regarding claim 22, the anchor 32 comprises a single piece of material in continuous communication with the sidewall and the tamper evidence band 18 (figure 2A) to directly couple the tamper evidence band and the closure portion.

Regarding claim 23, the closure portion 12, 14 is pivotable with respect to the tamper evidence band 18 about a single pivot point (figures 2A and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tamper band and anchor.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736